UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8554


JOMO RASHAD BAILEY,

                  Petitioner – Appellant,

             v.

RICHARD E. BAZZLE, Warden at Perry Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Margaret B. Seymour, District
Judge. (4:07-cv-03646-MBS)


Submitted:    February 19, 2009             Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jomo Rashad Bailey, Appellant Pro Se.   William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jomo     Rashad     Bailey      seeks       to   appeal        the    district

court’s    order     adopting    the     recommendation          of    the       magistrate

judge     and   denying   relief       on       his    28    U.S.C.    § 2254        (2000)

petition.       We   dismiss     the     appeal       for    lack     of    jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     This appeal period

is “mandatory and jurisdictional.”                    Browder v. Dir., Dep’t of

Corr.,    434   U.S.   257,     264    (1978)         (quoting      United       States   v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket

on October 1, 2008.        The notice of appeal was filed on December

12, 2008. *     Because Bailey failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S.
266 (1988).



                                            2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3